Title: From George Washington to Buchan, 4 July 1797
From: Washington, George
To: Buchan, eleventh earl of (David Stuart Erskine; 1742-1829)



My Lord,
Mount Vernon 4 July 1797.

Under cover from Mr Cambbell of New York, about the time of my bidding adieu to the Walks of public life, I had the honour to receive your Lordships letter of the 1st of July 1796 from Kirkhill.
Congress being then near the close of an important Session, many matters of a public, and some of private concern (preparatory to the change which was on the eve of taking place) engrossed so much of my time and attention as to induce me to suspend the acknowledgement of all letters not of a public nature, or requiring immediate answers, under an idea that when I should be fixed in my retreat abundant leizure would be afforded to discharge all my epistolary obligations. In this however I have found myself mistaken, for at no period have I been more closely employed, than within the three months I have been at home, in repairing the ravages which an eight years absence (except occasional short visits which were inadequate to investigation) have produced on my Farms, buildings, and every thing around them.
I have taken the liberty of troubling your Lordship with these details to avoid the imputation of being inattentive to your favours; which I should be unwilling to incur, and ungrateful if I deserved to be so charged.
At the age of 65 I am recommencing my Agricultural pursuits & rural amusements; which at all times have been the most pleasing

occupation of my life, and most congenial with my temper, notwithstanding a small proportion of it has been spent in this way.
I was not sanguine in my hope of obtaining tenants from Great Britain, for my Farms of the estate on which I reside, although the experiment was made. It appeared to me more probable that Capitalists, and such as would answer my purposes would rather become Proprietors than tenants; although the latter, in reality, might prove the best medium to attain the former; experience having shewn, in many instances, that some by making precipitate purchases, have made injudicious establishments; while others, by holding off too long, have expended their means—when small—before they had decided on the part of the Country, or on the plan to be adopted.
It was my constant endeavour whilst I had the honour to Administer the Government of these United States, to preserve them in Peace and friendship with all the World. Humanity, interest and policy all combined to dictate the measure; and I have reasons to believe that the Gentleman who has succeeded to the Chair of State will pursue a similar policy; and if to stop the further effusion of human blood; the expenditure of National wealth; and the cries, & distresses of fatherless children & Widows made so by the most destructive Sword that has ever been drawn in modern times, are sufficient inducements for returning it to the Scabbard, a general Peace must surely be at hand. Be these things however as they may, as my glass is nearly run, I shall endeavour in the shade of my Vine & Fig tree to view things in the “Calm lights of mild Philosophy.” With Mrs Washington’s compliments to Lady Buchan to which I beg leave respectfully to add mine, I am Your Lordships Most obedient, obliged, & Very Hble Servant

Go: Washington

